11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Troy Hunt and Troy Hunt Homes, Inc.
Appellants
Vs.                   No. 11-00-00222-CV B Appeal from Scurry County
Billy Stephens and wife, Kendra Stephens
Appellees
 
                                                              Supplemental
Opinion 
Billy Stephens and wife, Kendra Stephens,
filed a remittitur of $28,273 on October 1, 2002, in compliance with the
suggestion of remittitur by this court. 
Therefore, the trial court=s judgment is reduced by the amount of the remittitur and now reflects
that Billy Stephens and wife, Kendra Stephens, recover from Troy Hunt and Troy
Hunt Homes, Inc., jointly and severally, a total of $70,702 in damages.  Prejudgment and postjudgment interest
awarded by the trial court shall be calculated using the $70,702 total damages
figure.  As modified, that portion of
the trial court=s judgment is affirmed.  Consistent with our September 12, 2002,
opinion and judgment, the portion of the trial court=s judgment awarding treble damages is
reversed, and judgment is rendered that the damages are not trebled.
 
AUSTIN McCLOUD
SENIOR JUSTICE
 
October 10, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Wright, J., and
McCall, J., and McCloud, S.J.[1]
 




[1]Austin McCloud, Retired Chief Justice, Court of
Appeals, 11th District of Texas at Eastland sitting by assignment.